DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed over the prior art of record. The following is an examiner's statement of reasons for allowable subject matter.
The primary reasons for allowance of the independent claim 1 is that the prior art does not disclose or suggest the claimed limitations “…a first capping pattern configured to seal the corresponding first trench in which the first liner pattern and the first filling pattern are provided, wherein the plurality of second buried structures extend in the plurality of second trenches and are connected with a plurality of first capping patterns of the plurality of first buried structures...”, in combination with the rest of the limitations of claim 1.
The primary reasons for allowance of the independent claim 14 is that the prior art does not disclose or suggest the claimed limitations “…a bottom surface of the capping pattern has a convex shape toward the capping pattern, wherein the lowermost bottom surface of the capping pattern is positioned at a level that is equal to or greater than about ⅔ times a height of a first conductive line of the plurality of first conductive lines, and wherein the first conductive line is adjacent to the corresponding first trench...”, in combination with the rest of the limitations of claim 14.
The primary reasons for allowance of the independent claim 19 is that the prior art does not disclose or suggest the claimed limitations “…wherein each of the plurality of second buried structures includes a second liner pattern and a second filling pattern, wherein each of the first plurality of cell structures includes a first electrode, a switching pattern, a second electrode, a variable resistance pattern, and a third electrode that are sequentially provided, and wherein the plurality of second buried structures extend in the plurality of second trenches and are connected with a plurality of first capping patterns of the plurality of first buried structures...”, in combination with the rest of the limitations of claim 19.
The pertinent prior art, when taken alone or in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed invention as arranged, disposed or provided in the manner as claimed by the Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, included in the PTO-892 Notice of Cited References. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Mounir S Amer/Primary Examiner, Art Unit 2894